;;. .,.,:,--~ ~,-,;;
                 ~;;;;i.;;~4.:,:5,;;:.B.,.(R;.;,ev;.;,·,;;;02;;;/0;;;;8/,;;;20;;.l9;,,.),;,,;Ju;;;,dga,;m;:,;en;;.t;;;.in;;.aC;;;;r,;;;im,;;;in;;;;al;;.P,;;;etty"-"-Ca;;;.se;;.a(;,,;M;,;,;od;;;;;ifi;;;,ied;;s)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _....;P.,.aga;,e.;;.l.;.;of.;.,1   ,J-
                                                                         UNITED STATES DISTRICT COURT
                                                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                                United States of America                                                                                           JUDGMENT IN A CRIMINAL CASE
                                                                            V.                                                                                     (For Offenses Committed On or After November 1, 1987)


                                     Miguel Angel Hernandez-Martinez                                                                                               Case Number: 3:19-mj-22072

                                                                                                                                                                   James Micha
                                                                                                                                                                   Defendant's Attorne


            REGISTRATION NO. 68346298                                                                                                                                                                                       JUN 2 Ci 2019
           THE DEFENDANT:                                                                                                                               Cio~~K U!l Oli:t1MICT COUF11'
              lZi pleaded guilty to count(s) ,-:-1-"o_f.:::C.:::o.:::mc:;p:..::l_ai_n_t-----------l;;!!l~O;;;W;;;;i:;;i'llli:;;'f;;;1N;:!:l;;;l11;;;T:;;·l'l;;;:IC;;;T:;;0:;;P:;;0:;;A:;;l~IF~
                                                                                                                                                                                             0:;!,liN!i.JtJA                                                       0


              •   was found guilty to count( s)
           ..     after a plea of not guilty.
           · ~~"Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                                           Nature of Offense                                                                                                                                      Count Number(s)
            8: 1325                                                   ILLEGAL ENTRY (Misdemeanor)                                                                                                                            I
              •       The defendant has been found not guilty on count(s)
                                                                           -------------------
              •       Count(s)
                                            - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                                               ,r(TIME SERVED                                                                           D _ _ _ _ _ _ _ _ _ days

              lZI Assessment: $10 WAIVED lZI Fine: WAIVED
              lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                            Wednesday, June 26, 2019


                                                I}            '?
            Received                          j~
                                    - - - = : : . , __ _ __
                                    DUSM

                                                                                                                                                            UNITED STATES MAGISTRATE JUDGE


            Clerk's Office Copy                                                                                                                                                                                                              3:19-mj-22072
